Case 2:15-cv-04878-DMG-AGR Document 118 Filed 08/14/19 Page 1 of 3 Page ID #:932



    1 JOHN S. CHA (SBN 129115)
      jcha@raineslaw.com
    2
      RAINES FELDMAN LLP
    3 1800 Avenue of the Stars, 12th Floor
      Los Angeles, California 90067
    4
      Telephone: (310) 440-4100
    5 Facsimile: (424) 239-1613
    6 MARK E. ELLIOTT (SBN 157759)
    7 mark.elliott@pillsburylaw.com
      PILLSBURY WINTHROP SHAW PITTMAN LLP
    8 725 South Figueroa Street, Suite 2800
    9 Los Angeles, CA 90017-5406
      Telephone: (213) 488-7100
   10 Facsimile: (213) 629-1033
   11
      Attorneys for Plaintiffs
   12 TC  Rich, LLC, Rifle Freight, Inc., Fleischer Customs Brokers, Richard G.
      Fleischer, and Jacqueline Fleischer
   13
                            UNITED STATES DISTRICT COURT
   14
                          CENTRAL DISTRICT OF CALIFORNIA
   15
   16 TC RICH, LLC, a California Limited           Case No. CV 15-4878 DMG (AGRx)
      Liability Company, RIFLE FREIGHT,
   17 INC., a California corporation,              Assigned to the Hon. Dolly M. Gee
      FLEISCHER CUSTOMS BROKERS, a
   18 sole proprietorship, RICHARD G.
      FLEISCHER, an individual, and
   19 JACQUELINE FLEISCHER, an
      individual,                                  SEVENTH FURTHER JOINT
   20                                              QUARTERLY STATUS REPORT
                   Plaintiffs,                     AS ORDERED BY THE COURT
   21
             v.
   22
      PACIFICA CHEMICAL,
   23 INCORPORATED, a California
      corporation, AQUA SCIENCE
   24 ENGINEERS, INC., a California
      Corporation, A/E WEST
   25 CONSULTANTS, INC., a Nevada
      Corporation, and DOES 1 through 10,
   26 inclusive,                                   Action filed: June 26, 2015
                                                   Discovery: Stayed
   27              Defendants.                     Trial date: None set
   28
        TC RICH v. Pacifica Chemical, et al.      SEVENTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
Case 2:15-cv-04878-DMG-AGR Document 118 Filed 08/14/19 Page 2 of 3 Page ID #:933



    1          The parties jointly submit this Seventh Further Joint Status Report.
    2          The six prior joint reports were filed on:
    3                     1. January 19, 2018 (Dkt. 91];
    4                     2. October 19, 2018 [Dkt. 96];
    5                     3. November 14, 2018 [Dkt. 98];
    6                     4. February 7, 2019 [Dkt. 100];
    7                     5. February 28, 2019 [Dkt. 103]; and
    8                     6. May 14, 2019 [Dkt. 117].
    9          This Seventh Further Joint Quarterly Status Report addresses the status of the
   10 site investigation of the environmental contamination in question and returning to
   11 mediation to conduct a second session. [Dkt. 116]
   12          1. Site Investigation
   13          Pacifica is in the field implementing an enhanced reductive dichlorination
   14 (“ERD”) Pilot Test. The purpose of the ERD Pilot Test is to obtain information that
   15 will assist in an appropriate full-scale groundwater remediation design, including
   16 evaluation of the effectiveness of ERD, which is to include bioaugmentation. From
   17 July 8 to 26, 2019 and from August 12 to 23, 2019, Pacifica Chemical’s
   18 environmental contractor (“Murex”) has performed/is performing pilot study
   19 injections, and reports to DTSC that it will conduct weekly monitoring of select
   20 wells for the first four weeks following the injections, and then monthly monitoring
   21 for the next four months.
   22          In addition, Murex conducted second-quarter monitoring well sampling on
   23 June 7, 2019 and submitted a report to DTSC on August 9, 2019 reporting on the
   24 results from the first and second quarter sampling events at the Site.
   25          2. Mediation
   26          The parties continue to anticipate returning to mediation with Mr. Gallagher
   27 after some ERD Pilot Test results are available, which could be as soon as
   28 November 2019. The final pilot study, however, will not be submitted to DTSC until
        TC RICH v. Pacifica Chemical, et al.     1     SEVENTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
Case 2:15-cv-04878-DMG-AGR Document 118 Filed 08/14/19 Page 3 of 3 Page ID #:934



    1 around April 2020. Nonetheless, the parties continue to believe significant strides
    2 were achieved with Mr. Gallagher’s assistance on February 22, 2019, and further
    3 believe that a complete resolution can be achieved at the second session once more
    4 is known about the extent of contamination and remedial options available to
    5 address it.
    6
    7 Dated: August 14, 2019                       RAINES FELDMAN LLP
    8                                              /S/ John S. Cha
    9                                              _________________________
                                                   John S. Cha
   10
                                                   Counsel for Plaintiffs
   11
   12 Dated: August 14, 2019                       PILLSBURY WINTHROP SHAW
   13                                              PITTMAN LLP
   14                                              /S/ Mark Elliot
   15                                              _________________________
                                                   Mark Elliott
   16
                                                   Counsel for Plaintiffs
   17
        Dated: August 14, 2019                 PALADIN LAW GROUP® LLP
   18
                                                   /S/ Bret A. Stone
   19
                                                   _________________________
   20
                                                   Bret A. Stone
   21                                              Counsel for Defendants Pacifica Chemical,
                                                   Incorporated
   22
   23 Dated: August 14, 2019                   FOLEY & LARDNER LLP
   24
                                                   /S/ Sarah A. Slack
   25                                              _________________________
   26                                              Sarah A. Slack
                                                   Counsel for Plaintiff-Intervenor
   27
   28
        TC RICH v. Pacifica Chemical, et al.       2       SEVENTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
